OPINION OF THE COURT
PER CURIAM:
On August 26, 1975, appellant-defendant Eric Epps was arrested and charged with murder, voluntary manslaughter, involuntary manslaughter, possession of instruments of crime and possession of a prohibited offensive weapon. Appellant-defendant, who was fifteen years old, filed a motion to transfer the case to the Family Court Division which was heard and denied by the Honorable Robert Latrone. On February 18, 1976, after waiving a jury trial, appellant-defendant was tried before the Honorable Alex Bonavitacola and found guilty of murder in the third degree and guilty of possession of an instrument of crime. Post verdict motions were heard and denied and appellant-defendant was sentenced. From these judgments of sentence, appellant-defendant appealed to this Court.
Appellant-defendant raises three issues before this Court: 1) That the lower court erred in trying appellant-defendant as an adult; 2) That the lower court erred in not finding the appellant-defendant not guilty by reason of self defense; and 3) That the lower court erred in finding the appellant-defendant guilty of third degree murder rather than manslaughter.
*254After reviewing appellant-defendant’s arguments, we find them to be without merit and, therefore, we affirm the judgments of sentence of the lower court.
Judgments of sentence affirmed.